Citation Nr: 0948882	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-12 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of 
adenocarcinoma of the prostate, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he suffers from severe urinary 
incontinence and must change his undergarments an average of 
six to eight times per day.  See April 2005 notice of 
disagreement.  The Board notes that the evidence of record 
conflicts with his statement, as he told physicians on two 
separate occasions that he changes his undergarments an 
average of two to three times per day, yet sometimes up to 
four or five times per day during days with increased 
physical activity.  See April 2004 VA urology clinic record; 
November 2004 VA examination.  The Veteran's statements were 
made after his last examination, which was over five years 
ago.  The Board finds that the Veteran's claim should be 
remanded for a new examination to determine the current 
status of his disability.

Further, updated medical treatment records should be secured 
to determine what the Veteran has reported to other 
physicians regarding his incontinence, and the frequency, if 
any, of a need to change his undergarments.  This will 
provide the Board with a more accurate picture as to the 
Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA medical 
records from the Albany VA Medical Center 
relating to treatment for the appellant's 
urinary incontinence/residuals of prostate 
cancer since September 2005.  All attempts 
to secure these records must be documented 
in the claims file.

2.  The RO should invite the Veteran to 
submit or identify any records that have 
not yet been secured for the claims file 
that would document the frequency of his 
undergarment use.  The RO should provide 
the appellant with the appropriate forms 
to allow the Veteran the option of VA 
obtaining the records on his behalf.  All 
attempts to secure these records, if any, 
must be documented in the claims file.  
The RO should also request that the 
Veteran submit any receipts documenting 
his personal purchases of undergarments.

3.  Thereafter, the RO should schedule the 
Veteran for a new examination with a 
physician.  The Veteran's claims folder, 
to include any newly obtained treatment 
records, must be provided to the examiner 
for review.  All indicated studies must be 
performed, and all findings should be 
reported in detail.  In accordance with 
the latest AMIE worksheets for 
genitourinary disorders, the examiner is 
to provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature and 
extent of his residuals of prostate 
cancer.  The physician should also elicit 
a statement from the Veteran regarding his 
current employment situation, to include 
job duties, hours worked, and time missed 
due to his disability, if any.  The 
physician should specifically discuss how 
often the Veteran changes his 
undergarments due to his incontinence and 
elicit a detailed statement from the 
Veteran regarding how often and in what 
situations he must increase his 
undergarment usage.

4.  The Veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

